        Case 1:17-cr-00662-PAE Document 172 Filed 12/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       17-CR-662-01 (PAE)
                       -v-
                                                                              ORDER
 SIRA ABASSI,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       As stated on the record at today’s conference, the defendant’s conditions of supervised

release are hereby modified as follows: The defendant shall be subject to home detention (at her

mother’s residence, located at 231-12 57th Avenue, Queens, New York 11364), enforced by

GPS monitoring.

       For avoidance of doubt, the defendant is restricted to this residence at all times, except

for employment; education; religious services; medical, substance abuse, or mental health

treatment; attorney visits; court appearances; court-ordered obligations; or other activities as

preapproved by the supervising Probation Officer. The defendant shall also abide by all

technology requirements associated with GPS monitoring.

       SO ORDERED.




                                                            PaJA.�
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge

Dated: December 2, 2020
       New York, New York
